Citation Nr: 1826110	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  12-10 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease, left wrist, status post-fracture and surgical intervention. 

2. Entitlement to a total disability evaluation based on individual unemployability (TDIU).

3. Entitlement to nonservice-connected pension benefits. 


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from September 2001 to January 2005.  

This matter before the Board of Veterans' Appeals (Board) is on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (Agency of Original Jurisdiction (AOJ)).

This matter was previously before the Board in May 2016, where it was remanded for additional development. Specifically, the Board instructed the AOJ to notify the Veteran of the development requirements for TDIU, identify any outstanding medical treatment records, request from the Veteran updated information regarding his income and ultimately recalculate his countable income, and schedule the Veteran for a new VA examination for his left wrist disability. See May 2016 BVA Decision.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action, on his part, is required.


REMAND

Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the issues on appeal, in order to afford the Veteran every possible consideration. 

The record reveals that the Veteran failed to appear for the VA examination scheduled for his wrist condition. See January 2018 C&P Examination. He also failed to appear for his April 2016 hearing. Upon review of the record, it appears that the Veteran's address may have changed. Both the hearing notice letter and the VA examination notice letter were sent to an address in Virginia. However, the Supplemental Statement of the Case and more recent documents were sent to an address in West Virginia. As such, the AOJ should confirm the Veteran's current address and recomplete the remand directives from the prior Board decision. 


Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development action required is fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating pursuant to 38 C.F.R. § 4.16. To this end, contact the Veteran and confirm his current address before mailing any further notice letters. 

2.  Afterwards, and with his assistance, identify 
any outstanding records of pertinent medical treatment from VA or private health care providers. Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159 (c). If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Contact the Veteran and request that he provide 
updated information regarding his net worth, income, and medical expenses, from October 2010 and beyond. 

4. Thereafter, to the extent possible, recalculate 
the Veteran's countable income for each year 
from October 2009 to the present, and ascertain 
whether any verified expense or exclusion during each 
12-month annualized period reduces the Veteran's 
countable income for any such 12-month period. In 
doing so, the AOJ should detail the methodology used 
to do so and note if each verified expense is a one-
time expense or recurring expense. See 38 C.F.R. §§ 
3.660, 3.661.

5. After completing the development in Step 1 and 2, 
schedule the Veteran for a VA examination to determine the nature and severity of his service-connected left wrist disability. The claims file, including a copy of this remand, must be made available to the examiner for review. All relevant tests and studies should be undertaken. The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected left wrist disability.

The examiner should specifically identify: (1) range of motion of the Veteran's left wrist, including motion accompanied by pain, in degrees; and (2) functional impairment, including upon repetitive testing or during flare-ups. The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner. The examiner should assess the additional functional impairment in terms of the degree of additional range of motion loss. If not feasible to do so to any degree of medical certainty, the examiner should so indicate. If the Veteran's left wrist is ankylosed, this should be made clear.

The examiner is also asked to consider whether the Veteran has any nerve and/or muscle complaints related to the left wrist disability. If so, the examiner should complete the appropriate examination reports related to nerve and muscle injuries. The examiner should also examine the Veteran's scarring of the left wrist and include a discussion of the scarring in his/her examination report. 

The examiner should specifically discuss the functional impact the Veteran's left wrist disability has on his activities of daily living and on employment. 

A report should be prepared and associated with the Veteran's VA claims folder. The AOJ should ensure that all information required for rating purposes is provided by the VA examiner prior to returning the case to the Board.

6. Conduct any other appropriate development deemed 
necessary. Thereafter, readjudicate the claims, to include entitlement to TDIU, considering all evidence of record. If any benefit sought remains denied, the Veteran must be provided a supplemental statement of the case. An appropriate period of time must be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).


